Citation Nr: 0938351	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-28 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss and, if so, whether 
service connection is warranted for the claimed disorder. 

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for recurrent tinnitus and, if so, whether 
service connection is warranted for the claimed disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1951 to 
March 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The issues of entitlement to service connection for bilateral 
hearing loss and recurrent tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.	A February 2003 rating decision denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and recurrent tinnitus.  The Veteran was 
notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the February 2003 rating decision 
is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss and raises a 
reasonable possibility of substantiating the Veteran's 
claim.

3.	Evidence received since the February 2003 rating decision 
is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for recurrent tinnitus and raises a 
reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSIONS OF LAW


1.	The February 2003 rating decision which denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and recurrent tinnitus is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the February 2003 rating decision 
is new and material and the Veteran's claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	Evidence received since the February 2003 rating decision 
is new and material and the Veteran's claim of service 
connection for recurrent tinnitus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
As the issue of whether new and material evidence has been 
received has been resolved in the Veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO denied the Veteran's claims of service connection for 
bilateral hearing loss and recurrent tinnitus in February 
2003.  The RO considered service medical records, private 
treatment records and statements from the Veteran, and 
observed that a hearing loss disability had not manifested in 
active service or to a compensable degree within one year 
following service discharge, and recurrent tinnitus had also 
not manifested in service.  The RO further determined that 
service connection for bilateral hearing loss and recurrent 
tinnitus was not warranted because the Veteran's current 
disorders are not etiologically related to his active 
service.  The Veteran was notified of this decision and of 
his procedural and appellate rights by letter in March 2003.  
He did not appeal this decision.  Thus, it is final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed his claim seeking to reopen in March 2007, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 2003 RO decision 
includes a July 2007 VA examination report, VA treatment 
records and statements from Dr. Stubenvoll, a private 
physician.  Significantly, an October 2006 statement from Dr. 
Stubenvoll suggests that the Veteran's current hearing 
difficulties are related to in-service Streptomycin 
treatment.  Further, VA treatment records indicate the 
Veteran suffers ototoxicity (damage to the ear) due to 
Streptomycin.  See, e.g., February 2008 VA TPOPC Progress 
Note.  As noted above, there was no evidence indicating an 
etiological relationship between the Veteran's current 
hearing loss and tinnitus and his active service at the time 
his original claim was denied in February 2003.

The Board concludes that the October 2006 statement by Dr. 
Stubenvoll and VA treatment records are new and material.  
They were not previously of record at the time of the 
February 2003 rating decision.  They are not cumulative of 
prior records because they provide a positive etiological 
opinion.  Previously, the record contained no such opinion.  
The evidence is therefore relevant and probative and raises a 
reasonable possibility of substantiating the claim.  Dr. 
Stubenvoll's statement, presumed credible, bears 
substantially upon the specific matters under consideration 
as they relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claims.  Consequently, the claims of 
service connection for hearing loss and recurrent tinnitus 
are reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for recurrent tinnitus is 
reopened; to this extent only, the appeal is granted.






REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been submitted to reopen the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and recurrent tinnitus.

The Board notes that, while the Veteran was provided a VA 
audiological examination in July 2007 to determine the nature 
and etiology of the Veteran's hearing loss and tinnitus, the 
July 2007 examination report does not address the Veteran's 
contention that his current hearing loss and tinnitus are due 
to in-service Streptomycin treatment.  As discussed above, 
the Veteran has submitted a statement from Dr. Stubenvoll 
that Streptomycin treatment received in service is the 
possible cause of the Veteran's hearing loss and tinnitus.  
As such, the Board is satisfied that the evidence of record 
requires VA to assist the Veteran by providing a VA 
examination and opinion. 

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, as the Veteran has submitted a competent 
medical opinion suggesting an etiological relationship 
between his current bilateral hearing loss and his active 
service, additional evidence, namely a VA examination, is 
needed for the Board to render a decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA examination 
for the purposes of ascertaining the 
nature and etiology of his bilateral 
hearing loss and recurrent tinnitus.  The 
claims file, including this remand, must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
The examination should include a review of 
the Veteran's pertinent medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  After 
reviewing the record and examining the 
Veteran, the examiner should specify the 
nature and severity of the Veteran's 
current hearing loss and tinnitus and 
answer whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's current 
bilateral hearing loss and recurrent 
tinnitus is/are etiologically related to 
his active service, to specifically 
include in-service Streptomycin treatment.

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


